Exhibit 10.3

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of October 2, 2015, made by ELIZABETH ARDEN, INC.,
a Florida corporation (the “Grantor”) in favor of Bank of America, N.A., as
collateral agent (the “Collateral Agent”) in connection with that certain Third
Amended and Restated Credit Agreement dated as of January 21, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Grantor, the financial institutions from time to time party thereto as
banks (the “Banks”), the Collateral Agent and JPMorgan Chase Bank, N.A. as
administrative agent (the “Administrative Agent” and, together with the
Collateral Agent, the “Agents”).

RECITALS

In connection with an amendment to the Second Lien Credit Agreement dated as of
the date hereof, the Grantor executed and delivered a security agreement in
favor of JPMorgan Chase Bank, N.A., in its capacity as second lien lender (the
“Second Lien Lender”), to grant a security interest in favor of the Second Lien
Lender with respect to certain property of the Grantor as set forth therein (the
“Second Lien IP Security Agreement”).

In accordance with the Intercreditor Agreement, the Grantor is contemporaneously
executing this Agreement to grant a security interest in favor of the Collateral
Agent for the benefit of the Agents and the Banks with respect to the same
property as described in the Second Lien IP Security Agreement and as further
set forth herein.

NOW, THEREFORE, in consideration of the premises and to induce the Banks to
continue to make their respective extensions of credit to the Grantor under the
Credit Agreement, the Grantor hereby agrees with the Collateral Agent for the
benefit of the Agents and the Banks as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement and
the following term is used herein as defined in the New York UCC: Commercial
Tort Claim.

(b) The following terms shall have the following meanings:

“Agreement”: this Security Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

“Collateral”: as defined in Section 2.

“Event of Default”: shall have the meaning as set forth in the Credit Agreement.

“Intellectual Property”: (a) (i) the trademarks, trade names, service marks and
trademark applications and registrations set forth on Exhibit A attached hereto,
including all renewals and extensions thereof and all goodwill associated
therewith (the “Specified Marks”), (ii) all legally protectable logos, trade
dress, copyrights or copyrighted works (including without limitation, trade
dress rights, copyrights and copyrighted works in labels, packaging, or product
design or configuration) that are used exclusively on or embodied exclusively in
items or products bearing the Specified Marks but not bearing any other
trademarks, service marks or trade names, to the extent owned by the Grantor and
subject to any third party rights not arising through Grantor, such products
being referred to as the “Specified Marks Products”, and any Internet domain
names utilizing the Specified Marks, (iii) any trade secrets, know-how,
formulas, compositions and technical data owned by the Grantor related
exclusively to the Specified Marks Products, (iv) all



--------------------------------------------------------------------------------

rights granted or retained in licenses in respect of any of the foregoing and
(v) all renewals and extensions of the foregoing; (b) all rights to royalties,
income, profits, compensation, license fees or other payments or remuneration of
any kind relating to any of the foregoing, including, without limitation,
damages, claims and payments for past and future infringements thereof; (c) all
rights to bring any action at law or in equity for the past, present or future
infringement of any of the foregoing, including the right to settle suits
involving claims and demands for royalties owing and the right to receive all
payments and damages or other remedies therefrom and (d) all rights
corresponding to any of the foregoing in the United States.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: the Obligations (including, without limitation, interest accruing
at the then applicable rate provided in the Credit Agreement after the maturity
thereof and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Grantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding).

“Proceeds”: all “proceeds” as such term is defined in Section 9-306(1) of the
New York UCC.

1.2 Other Definitional Provisions.

The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references’ are to this Agreement unless otherwise specified. The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms.

SECTION 2. GRANT OF SECURITY INTEREST AND LICENSE

2.1 Grant of Security Interest. The Grantor hereby assigns and transfers to the
Collateral Agent, and hereby grants to the Collateral Agent, for the benefit of
the Agents and the Banks, a security interest in, all of the following property
now owned or at any time hereafter acquired by the Grantor or in which the
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations:

(a) all Intellectual Property;

(b) all Commercial Tort Claims arising out of the infringement of any
Intellectual Property or breach of the Grantor’s rights with respect thereto;

(c) all books, records and documents pertaining to the Collateral, including,
without limitation, copies of all trademark file histories for, and other
documents solely related to, the prosecution of all trademark registrations and
applications for, or otherwise solely related to, the Intellectual Property; and

(d) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

The Grantor hereby represents and warrants to the Collateral Agent that:

3.1 Title; No Other Liens. Except for the security interest granted in favor of
the Collateral Agent pursuant to this Agreement, the other Liens in favor of the
Second Lien Lender under the Second Lien IP Security Agreement encumbering the
Collateral as described in the Intercreditor Agreement and the other Liens
permitted by the Credit Agreement, the Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. No financing statement
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Collateral Agent pursuant to this Agreement, as have been filed in favor
of the Second Lien Lender pursuant to the Second Lien IP Security Agreement or
as are otherwise permitted by the Credit Agreement.

3.2 Perfected Liens. The security interests granted pursuant to this Agreement
(a) upon completion of the filings and other actions specified on Schedule A
(which, in the case of all filings and other documents referred to on said
Schedule, have been delivered to the Collateral Agent in completed and duly
executed form), and recordation by the government agencies identified in
Schedule A, will constitute valid perfected security interests in all of the
Collateral in which a security interest can be perfected by the filing of a
financing statement and/or the other filings and actions specified on Schedule A
in favor of the Collateral Agent as collateral security for the Obligations,
enforceable in accordance with the terms hereof against all creditors of the
Grantor and any Persons purporting to purchase any Collateral from the Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof.

3.3 Chief Executive Office. On the date hereof, the Grantor’s jurisdiction of
organization and the location of the Grantor’s chief executive office or sole
place of business are specified on Schedule B.

SECTION 4. COVENANTS

Subject to Section 7.13, the Grantor covenants and agrees with the Collateral
Agent that, from and after the date of this Agreement until the Obligations
shall have been paid in full in cash:

4.1 Maintenance of Collateral and Perfected Security Interest; Further
Documentation.

(a) The Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) The Grantor will furnish to the Agents from time to time statements and
schedules further identifying and describing the assets and property of the
Grantor and such other reports in connection therewith relating to Collateral as
the Agents may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of either of the
Agents, and at the sole expense of the Grantor, the Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Agents may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation, filing
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby.



--------------------------------------------------------------------------------

(d) The Grantor shall take all actions necessary or requested by either of the
Agents to maintain the registration of the Intellectual Property that is
identified on Exhibit A, to the extent such actions are legally possible,
including the filing of applications for renewals, affidavits of use, affidavits
of noncontestability and, as reasonably determined by the Grantor, opposition,
interference and cancellation proceedings.

(e) The Grantor shall, unless it shall reasonably determine that such
Intellectual Property constituting Collateral is in no way material to the
conduct of its business or operations, or that such infringement,
misappropriation or dilution will not materially affect the value of the
Intellectual Property constituting Collateral, promptly take appropriate action
(as reasonably determined by the Grantor) against any actionable infringement,
misappropriation or dilution and to recover any and all damages (if applicable)
for such infringement, misappropriation or dilution of such Intellectual
Property constituting Collateral, and shall take such other reasonable actions
as the Agents shall deem appropriate under the circumstances to protect such
Collateral. In the event that the Grantor institutes suit because any of the
Intellectual Property constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, the Grantor shall promptly, and in
any event within two (2) business days after such suit is instituted, notify the
Agents of such Commercial Tort Claim and, unless the Agents otherwise consent,
the Grantor shall enter into an amendment to this Agreement, granting to the
Collateral Agent a security interest in such Commercial Tort Claim being first
in priority to all other Liens.

If an Event of Default exists and either of the Agents then requests, the
Grantor shall take such action as the Agents may reasonably request to perfect
and protect the security interests of the Collateral Agent in all of the
Collateral. The Grantor agrees that if any proceeds of any Collateral (including
any payment intangible) shall be received by it while a Default exists, it shall
promptly deliver such proceeds to the Collateral Agent with any necessary
endorsements, and until such proceeds are delivered to the Collateral Agent,
such proceeds shall be held in trust by it for the benefit of the Collateral
Agent and shall not be commingled with any other funds or property of it.

4.2 Changes in Locations, Name, etc. The Grantor will not, except upon 30 days’
prior written notice to the Collateral Agent and delivery to the Collateral
Agent of all additional executed financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein:
(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 3.3;
or (b) change its name, identity or corporate structure to such an extent that
any financing statement filed in favor of the Collateral Agent in connection
with this Agreement would become misleading.

4.3 Notices.

(a) The Grantor will advise the Collateral Agent promptly, in reasonable detail,
of any Lien (other than Liens created hereby, the Liens of the Second Lien
Lender governed by the Intercreditor Agreement or other Liens permitted under
the Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Collateral Agent to exercise any of its remedies hereunder; and
of the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby.

(b) The Grantor will notify the Agents immediately if it knows or has reason to
know that any application or registration relating to any Intellectual Property
constituting Collateral may become abandoned, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding the Grantor’s
ownership of any Intellectual Property constituting Collateral, its right to
register the same, or to keep and maintain the same.



--------------------------------------------------------------------------------

SECTION 5. REMEDIAL PROVISIONS

5.1 Application of Proceeds. After an Event of Default shall have occurred and
be continuing, at any time at the Collateral Agent’s election, the Collateral
Agent may apply all or any part of Proceeds held in any collateral account and
all other Proceeds in payment of the Obligations in such order as the Collateral
Agent may elect, and any part of such funds which the Collateral Agent elects
not to so apply and deems not required as collateral security for the
Obligations shall be paid over from time to time by the Collateral Agent to the
Grantor or to whomsoever may be lawfully entitled to receive the same. Any
balance of such Proceeds remaining after the Obligations shall have been paid in
full shall be turned over to whomsoever may be lawfully entitled to receive the
same.

5.2 Code and Other Remedies. After an Event of Default shall have occurred and
be continuing, the Collateral Agents may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Collateral Agent, without
further demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below), to or upon the Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Collateral Agent shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Grantor, which right or equity is hereby waived and
released. The Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at the Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 5.2, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Collateral Agent hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Collateral Agent
may elect, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-504(1)(c) of the New York UCC, need the
Collateral Agent account for the surplus, if any, to the Grantor. To the extent
permitted by applicable law, the Grantor waives all claims, damages and demands
it may acquire against the Collateral Agent arising out of the exercise by the
Collateral Agent of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

5.3 Waiver; Deficiency. The Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Obligations and the fees and disbursements of any attorneys employed
by the Agents to collect such deficiency.



--------------------------------------------------------------------------------

SECTION 6. THE COLLATERAL AGENT

6.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) The Grantor hereby irrevocably constitutes and appoints the Collateral Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Grantor and in the name of the Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, the Grantor
hereby gives the Collateral Agent the power and right, on behalf of the Grantor,
without notice to or assent by the Grantor, to do any or all of the following
after and during the continuance of an Event of Default:

(i) in the name of the Grantor or its own name, or otherwise, take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable;

(ii) execute, in connection with any sale provided for in Section 5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(iii) ask or demand for, collect, and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; defend any suit, action or proceeding
brought against the Grantor with respect to any Collateral; settle, compromise
or adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; and
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and the Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as the Grantor might do.

(b) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due Base Rate Borrowings under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the Grantor, shall be payable by the Grantor to the Collateral
Agent on demand.

(c) The Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2 Filing of Financing Statements. Pursuant to the New York UCC and any other
applicable law, the Grantor authorizes the Collateral Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of the Grantor in such form and
in such offices as the Collateral Agent determines appropriate to perfect the
security interests of the Collateral Agent for the benefit of the Agents and the
Banks under this Agreement. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.



--------------------------------------------------------------------------------

6.3 Authority of Collateral Agent. The Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Second Lien Lender and the Collateral Agent, be governed by the
Intercreditor Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but the Intercreditor Agreement shall not
give the Grantor any substantive rights except as may be specifically set forth
therein and any obligations of the Collateral Agent to the Second Lien Lender
thereunder may not be enforced by the Grantor against the Collateral Agent.

SECTION 7. MISCELLANEOUS

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by an agreement in
writing between the Grantor and the Collateral Agent.

7.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or the Grantor hereunder shall be effected in the manner provided for in the
Credit Agreement.

7.3 No Waiver by Course of Conduct; Cumulative Remedies. The Collateral Agent
shall not by any act (except by a written instrument pursuant to Section 7.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the Collateral
Agent, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

7.4 Enforcement Expenses; Indemnification.

(a) The Grantor agrees to pay or reimburse the Agents for all their costs and
expenses incurred in enforcing or preserving any rights under this Agreement and
the other Loan Documents to which the Grantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Agents.

(b) The Grantor agrees to pay, and to save the Collateral Agent harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) The Grantor agrees to pay, indemnify, and hold the Collateral Agent and its
Related Parties (each, an “Indemnitee”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the Obligations and the reasonable fees and expenses of legal counsel
in connection with claims, actions or proceedings by such Indemnitee (all the
foregoing, collectively, the “Indemnified Liabilities”), provided, that the
Grantor shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(d) The agreements in this Section 7.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.



--------------------------------------------------------------------------------

7.5 Successors and Assigns. This Agreement shall be binding upon the Grantor and
on the successors and assigns of the Grantor and shall inure to the benefit of
the Agents and their successors and assigns; provided that Grantor may not
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.

7.6 Set-Off. The Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time after the occurrence and during the continuance
of any Event of Default without notice to the Grantor, any such notice being
expressly waived by the Grantor, to set-off and hold as collateral security in
any collateral account or otherwise as cash collateral for the Obligations to be
applied to the Obligations when due, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent to or for the credit or the account of the
Grantor, or any part thereof in such amounts as the Collateral Agent may elect,
against and on account of the obligations and liabilities of the Grantor to the
Collateral Agent hereunder and claims of every nature and description of the
Collateral Agent against the Grantor, in any currency, whether arising hereunder
or under any other Loan Document or otherwise, as the Collateral Agent may
elect, whether or not the Collateral Agent has made any demand for payment,
whether or not any of the Obligations are otherwise fully secured and although
such obligations, liabilities and claims may be contingent or unmatured. The
Collateral Agent shall notify the Grantor promptly of any such set-off and the
application made by the Collateral Agent of the proceeds thereof; provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Collateral Agent under this Section 7.6 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Collateral Agent may have.

7.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic communication), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Agreement.

7.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantor and the Collateral Agent with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

7.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

7.12 Acknowledgments. The Grantor hereby acknowledges that: (a) it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party; (b) the Agents have no
fiduciary relationship with or duty to the Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantor, on the one hand, and the Agents, on the other
hand, in connection herewith or therewith is solely that of borrower and
lenders; and (c) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
between the Grantor and the Agents.

7.13 Termination of Agreement and Release of Liens. In the event that (a) the
Second Lien Loan has been repaid in full and the Second Lien IP Security
Agreement has been terminated and all Liens created in favor of the Second Lien
Lender thereunder have previously been or are being released contemporaneously
with the release of all Liens created in favor of the Collateral Agent pursuant
to this Agreement, (b) the minimum Debt Service Coverage Ratio of the Borrower
and its Consolidated Subsidiaries on a consolidated basis in accordance with
GAAP as of the end of the most recently ended fiscal quarter for the preceding
twelve months is greater than 1.0 to 1.0 and (c) no Default or Event of Default
exists immediately prior to or after giving effect to the release of such Liens,
as evidenced in a certification provided by the Grantor to the Agents, this
Agreement shall be terminated and the Liens in favor of the Collateral Agent
created hereunder shall be released. Upon the Grantor’s reasonable request, the
Agents shall execute documents as may be required to evidence any release
described above and to authorize the filing of UCC-3 termination statements or
other applicable filings.

[Signature Page Follows]

 

SECURITY AGREEMENT, PAGE 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ELIZABETH ARDEN, INC. By:  

/s/ Marcey Becker

  Marcey Becker, Senior Vice President, Finance & Corporate Development

 

[SIGNATURE PAGE TO SECURITY AGREEMENT - ELIZABETH ARDEN, INC.]



--------------------------------------------------------------------------------

Schedule A

Filings and Other Actions Required to Perfect Security Interests

 

Elizabeth Arden, Inc.    Florida Secretary of State    United States Patent and
Trademark Office

Schedule B

Location of Jurisdiction of Organization

and Chief Executive Office

 

Company

  

State of Incorporation

  

Chief Executive Office

Elizabeth Arden, Inc.    Florida    Florida

 

SCHEDULES TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFIED MARKS

 

Mark Name

   Country    Class    Current Owner    Status    App. No.    App. Date   
Reg. No.    Reg. Date    Renewal
Date

CURVE

   United States    3    Liz Claiborne, Inc.    Registered    74670680   
5/8/1995    2027829    12/31/1996    12/31/2016

CURVE APPEAL

   United States    3    Liz Claiborne, Inc.    Registered    85157271   
10/20/2010    4180104    7/24/2012    7/24/2022

CURVE CRUSH

   United States    3    Liz Claiborne, Inc.    Registered    78294759   
9/2/2003    2973691    7/19/2005    7/19/2025

CURVE KICKS

   United States    3    Liz Claiborne, Inc.    Registered    78971107   
9/11/2006    3310027    10/9/2007    10/9/2017

CURVE Stylized

   United States    3    Liz Claiborne, Inc.    Registered    75335788   
8/4/1997    2160698    5/26/1998    5/26/2018

CURVE WAVE

   United States    3    Liz Claiborne, Inc.    Registered    78482365   
9/13/2004    3069386    3/14/2006    3/14/2016

CURVE. SEE WHERE IT TAKES YOU.

   United States    3    Liz Claiborne, Inc.    Registered    75298339   
5/27/1997    2132886    1/27/1998    1/27/2018

 

EXHIBIT A TO SECURITY AGREEMENT